Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/06/2022 has been entered.
	In Applicant’s response dated 06/06/2022, Applicant amended Claims 1, 12 and 13; and argued against all rejections previously set forth in the previously set forth Office Action dated 03/11/2022.
	
Status of the Claims
	Claims 1 – 5 and 8 – 13 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Charna (US 2011/0173355) in view of Louch (US 2018/0129364) and in further view of Kim (US 2003/0227490).

	Regarding Claim 1, Charna teaches an electronic device, adapted to be electrically connected with an input device and at least one display unit (See Charna’s Fig. 1 and par 0015), the electronic device including: 
	a processor configured to convert an input instruction received from the input device to a control instruction (Charna in par 0017, teaches that CPU 11 receives a menu activation signal from keyboard 21 and determines that the menu activation signal includes a command to cause an OSD menu to be invoke), and transmit the control instruction to the at least one display unit, and the at least one display unit executes an on-screen display (OSD) menu function corresponding to the control instruction (Charna in par 0017, teaches that CPU 11 causes monitor 23 to display an on-screen menu in response to the command received from keyboard 21); 
	wherein the electronic device is electrically connected to a cursor device to control a cursor (Charna in par 0015 – 0017, teaches that keyboard-video-mouse (KVM) switch 1 is connected to mouse 22 which may be used for controlling OSD menu);
	However, Charna does not specifically disclose wherein the number of the at least one display unit is plurality, and when the display units are in an extern mode, the cursor device controls the cursor to be at one of the display units, the display unit with the cursor executes the OSD menu function according to the control instruction,
	Louch teaches wherein the number of the at least one display unit is plurality, and when the display units are in an extern mode (Louch in par 0044, teaches that computer system 71 has a plurality of display devices 74 that extend the display screen of the computer system), the cursor device controls the cursor to be at one of the display units, the display unit with the cursor executes the OSD menu function according to the control instruction (Louch in par 0036, teaches that an operation for repositioning a dock from one display device to second display device is described. When a cursor is moved from a first display to a second display as shown in Fig(s). 4A – 4D, application control region 411 is moved to the second display. Application control region 411 contains icons that are selectable by the user).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Charna and Louch so that when the display units are in extern mode, the display unit displaying the cursor executes the OSD menu function according to the control instruction. One of ordinary skill in the art would be motivated to do so in order to yield the obvious result of displaying the OSD menu on the display unit that is in focus with the cursor, thus allowing the user to make selections in the OSD menu with the cursor device.
	However, Charna in view of Louch does not specifically disclose wherein executing the OSD menu function replaces physical buttons on the display unit and sets the display unit.
	Kim teaches a control apparatus and a method of controlling a variety of functions of a display device, including on screen display (OSD) application programs, according to a control value input through an input unit attached to a computer. The functions including communication using OSD hardware and software between the display device and the computer are designed to be controlled by the input unit of the computer connected to the display device through a USB port such that separate buttons on the display device are not needed, and a structure of the display device is simplified (See Kim’s Abstract).
	Kim in par 0029 – 0030 and Fig. 2, further teaches that the display control unit 210-3 sends OSD state information indicating an OSD output state to the computer control unit 220-1 through the interface unit 210-6. By analyzing OSD control information sent by the computer control unit 220-1 through the interface unit 210-6, the display control unit 210-3 generates an OSD control command to control the OSD module 210-4. Then, while an OSD graphic screen (OSD menu or OSD menu screen) is output, the display control unit 210-3 analyzes event information (coordinates of a cursor and a state of a button) of a mouse, which is provided by the computer control unit 220-1, and according to a result of the analysis, controls the OSD module 210-4, and updates display setting values, which have been changed, in the memory 210-5.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teaching as in Kim with the teachings as in Charna and Louch to replace the physical buttons of Charna as disclosed in Kim. The motivation for doing so would have been to provide a variety of functions including OSD hardware and software in a display device to be controlled by an input unit of a computer connected to the display device through a USB port such that separate buttons on the display device are not needed, and a structure of the display device is simplified (See Kim’s Abstract and par 0051).

	Regarding Claim 2, Charna in view of Louch and in further view of Kim teaches the limitations contained in parent Claim 1. Charna further teaches:
	wherein the input instruction is generated according to a shortcut key combination of the input device (Charna in par 0017, teaches that a user (network manager) presses a hot key combination on keyboard 21 in order to perform the menu activation signal).  

	Regarding Claim 3, Charna in view of Louch and in further view of Kim teaches the limitations contained in parent Claim 2. Charna further teaches:
	wherein the input instruction further includes an activate instruction and an execution instruction, the activate instruction and the execution instruction are generated according to different shortcut key combinations (Charna in par 0017, further teaches that the input provided to keyboard 21 corresponds to a menu activation signal. Once the OSD menu is displayed on monitor 23 the user is able to provide hot keys that perform functions listed on the OSD menu).  

	Regarding Claim 4, Charna in view of Louch and in further view of Kim teaches the limitations contained in parent Claim 3. Charna further teaches:
	wherein the processor receives the activate instruction and converts the activate instruction to the control instruction, the at least one display unit displays the OSD menu according to the control instruction (Charna in par 0017, further teaches that CPU 11 converts the menu activation signal into a command for displaying the OSD menu on monitor 23).  

	Regarding Claim 5, Charna in view of Louch and in further view of Kim teaches the limitations contained in parent Claim 3. Charna further teaches:
	wherein the processor receives the execution instruction and converts the execution instruction to the control instruction, and the at least one display unit executes an adjustment function of the OSD menu according to the control instruction (Charna in par 0017 and Fig. 2, further teaches that in response to entering a hot key that is displayed in the OSD menu, a function is performed).  

	Regarding Claim 8, Charna in view of Louch and in further view of Kim teaches the limitations contained in parent Claim 1. Charna further teaches:
	wherein the cursor device is a mouse or a touchpad (Charna in par 0015, further teaches that a mouse is used by KVM switch 1).  

	Regarding Claim 10, Charna in view of Louch and in further view of Kim teaches the limitations contained in parent Claim 1. Kim further teaches:
	wherein the control instruction is a Display Data Channel Command Interface (DDC CI) instruction (Kim in par 0034 and Fig. 2, further teaches that the interface unit 210-6 enables data communications between the display control unit 210-3 and the computer control unit 220-1 through a USB port in a polling method or an interrupt method. Here, the computer 220 operates as a USB host while the display device 210 operates as a USB device. Also, other interface methods, such as a serial method and a DDC method may be applied to the interface unit 210-6).  
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Charna (US 2011/0173355) in view of Louch (US 2018/0129364), in further view of Kim (US 2003/0227490) and in further view of Tanaka (US 2011/0296329).

	Regarding Claim 9, Charna in view of Louch and in further view of Kim teaches the limitations contained in parent Claim 2. Louch further teaches:
	wherein the number of the at least one display unit is plurality (Louch in par 0044, teaches that the computer system 71 has a plurality of display devices 74 that extend the display screen of the computer system)
	However, Charna in view of Louch and in further view of Kim does not specifically disclose “and when the display units are in a clone mode, the processor generates the control signal in sequence to the display units when the shortcut key combination is touched continuously, to control the display units to display the OSD menu in sequence”.  
	Tanaka in par 0042 – 0045 and 0106, teaches that personal computer 10 has two displays that display content in a left to right display mode. Tanaka in par 0111, further teaches that when a touch on the display position change button is detected the moving module moves a display window from the touch screen it occupies to another touch screen.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Charna, Louch and Kim  with Tanaka so that while the plurality of display units are in the clone mode, the OSD menu is displayed in sequence on the plurality of displays when the shortcut key combination is touched continuously. One of ordinary skill in the art would be motivated to do so in order to yield the obvious result of toggling the display of the OSD menu on the plurality of displays when the shortcut key combination is activated by the user.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Charna (US 2011/0173355) in view of Louch (US 2018/0129364), in further view of Kim (US 2003/0227490) and in further view of Lin (US 2021/0201742)

	Regarding Claim 11, Charna in view of Louch and in further view of Kim teaches the limitations contained in parent Claim 2. Charna further teaches:
	Charna teaches using a shortcut key combination. Charna in par 0017, teaches a combination may be scroll lock and spacebar. 
	However, Charna in view of Louch and in further view of Kim does not specifically disclose wherein the input instruction is generated according to the shortcut key combination which is a combination of a direction key and one of Alt key and a Ctrl key, or a Shift key.  
	Lin in par 0045, teaches that the user may press a specific combination such as CTRL+ALT+G to activate the OSD menu control mode, although the specific combination is not limited to CTRL+ALT+G.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Charna, Louch and Kim with Lin so that the shortcut key combination is a combination of a direction key and one of an Alt key and a Ctrl key, or a shift key.
One of ordinary skill in the art would be motivated to do so because a shortcut key combination that includes a direction key and one of an Alt key and a Ctrl key would have been obvious to try. One of ordinary skill in the art would understand that the results of the combination were predictable. Lin discloses in [0045] that the specific combination for activating an OSD menu is non-limiting, therefore, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success and yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 421, 82 USPQ2d at 1397).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Charna (US 2011/0173355) in view of Kim (US 2003/0227490).

	Regarding Claim 12, Charna teaches an electronic device, adapted to be electrically connected with an input device and at least one display unit (See Charna’s Fig. 1 and par 0015), the electronic device including: 
	a processor configured to convert an input instruction received from the input device to a control instruction (Charna in par 0017, teaches that CPU 11 receives a menu activation signal from keyboard 21 and determines that the menu activation signal includes a command to cause an OSD menu to be invoke), and transmit the control instruction to the at least one display unit, and the at least one display unit executes an on-screen display (OSD) menu function corresponding to the control instruction (Charna in par 0017, teaches that CPU 11 causes monitor 23 to display an on-screen menu in response to the command received from keyboard 21);
 	wherein the input instruction is generated according to a shortcut key combination of the input device (Charna in par 0017, further teaches that a user (network manager) presses a hot key combination on keyboard 21 in order to perform the menu activation signal);  
	wherein the input instruction further includes an activate instruction and an execution instruction, the activate instruction and the execution instruction are generated according to different shortcut key combinations (Charna in par 0017, further teaches that the input provided to keyboard 21 corresponds to a menu activation signal. Once the OSD menu is displayed on monitor 23 the user is able to provide hot keys that perform functions listed on the OSD menu); 
	wherein the processor receives the activate instruction and converts the activate instruction to the control instruction, the at least one display unit displays the OSD menu according to the control instruction (Charna in par 0017, further teaches that CPU 11 converts the menu activation signal into a command for displaying the OSD menu on monitor 23); and 
	wherein the processor receives the execution instruction and converts the execution instruction to the control instruction, and the at least one display unit executes an adjustment function of the OSD menu according to the control instruction (Charna in par 0017 and Fig. 2, further teaches that in response to entering a hot key that is displayed in the OSD menu, a function is performed).
	However, Charna does not specifically disclose wherein executing the OSD menu function replaces physical buttons on the at least one display unit and sets the at least one display unit.
	Kim teaches a control apparatus and a method of controlling a variety of functions of a display device, including on screen display (OSD) application programs, according to a control value input through an input unit attached to a computer. The functions including communication using OSD hardware and software between the display device and the computer are designed to be controlled by the input unit of the computer connected to the display device through a USB port such that separate buttons on the display device are not needed, and a structure of the display device is simplified (See Kim’s Abstract).
	Kim in par 0029 – 0030 and Fig. 2, further teaches that the display control unit 210-3 sends OSD state information indicating an OSD output state to the computer control unit 220-1 through the interface unit 210-6. By analyzing OSD control information sent by the computer control unit 220-1 through the interface unit 210-6, the display control unit 210-3 generates an OSD control command to control the OSD module 210-4. Then, while an OSD graphic screen (OSD menu or OSD menu screen) is output, the display control unit 210-3 analyzes event information (coordinates of a cursor and a state of a button) of a mouse, which is provided by the computer control unit 220-1, and according to a result of the analysis, controls the OSD module 210-4, and updates display setting values, which have been changed, in the memory 210-5.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teaching as in Kim with the teachings as in Charna to replace the physical buttons of Charna as disclosed in Kim. The motivation for doing so would have been to provide a variety of functions including OSD hardware and software in a display device to be controlled by an input unit of a computer connected to the display device through a USB port such that separate buttons on the display device are not needed, and a structure of the display device is simplified (See Kim’s Abstract and par 0051).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Charna (US 2011/0173355) in view of Tanaka (US 2011/0296329) and in further view of Kim (US 2003/0227490).

	Regarding Claim 13, Charna teaches an electronic device, adapted to be electrically connected with an input device and at least one display unit (See Charna’s Fig. 1 and par 0015), the electronic device including: 
	a processor configured to convert an input instruction received from the input device to a control instruction (Charna in par 0017, teaches that CPU 11 receives a menu activation signal from keyboard 21 and determines that the menu activation signal includes a command to cause an OSD menu to be invoke), and transmit the control instruction to the at least one display unit, and the at least one display unit executes an on-screen display (OSD) menu function corresponding to the control instruction (Charna in par 0017, teaches that CPU 11 causes monitor 23 to display an on-screen menu in response to the command received from keyboard 21),
	wherein the input instruction is generated according to a shortcut key combination of the input device (Charna in par 0017, further teaches that a user (network manager) presses a hot key combination on keyboard 21 in order to perform the menu activation signal); 
	However, Charna does not specifically disclose “and wherein the number of the at least one display unit is plurality, and when the display units are in a clone mode, the processor generates the control signal in sequence to the display units when the shortcut key combination is touched continuously, to control the display units to display the OSD menu in sequence”.
	Tanaka in par 0042 – 0045 and 0106, teaches that personal computer 10 has two displays that display content in a left to right display mode. Tanaka in par 0111, further teaches that when a touch on the display position change button is detected the moving module moves a display window from the touch screen it occupies to another touch screen.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Charna with Tanaka so that while the plurality of display units are in the clone mode, the OSD menu is displayed in sequence on the plurality of displays when the shortcut key combination is touched continuously. One of ordinary skill in the art would be motivated to do so in order to yield the obvious result of toggling the display of the OSD menu on the plurality of displays when the shortcut key combination is activated by the user.
	However, Charna in view of Tanaka does not specifically disclose wherein executing the OSD menu function replaces physical buttons on the at least one display unit and sets the at least one display unit. 
	Kim teaches a control apparatus and a method of controlling a variety of functions of a display device, including on screen display (OSD) application programs, according to a control value input through an input unit attached to a computer. The functions including communication using OSD hardware and software between the display device and the computer are designed to be controlled by the input unit of the computer connected to the display device through a USB port such that separate buttons on the display device are not needed, and a structure of the display device is simplified (See Kim’s Abstract).
	Kim in par 0029 – 0030 and Fig. 2, further teaches that the display control unit 210-3 sends OSD state information indicating an OSD output state to the computer control unit 220-1 through the interface unit 210-6. By analyzing OSD control information sent by the computer control unit 220-1 through the interface unit 210-6, the display control unit 210-3 generates an OSD control command to control the OSD module 210-4. Then, while an OSD graphic screen (OSD menu or OSD menu screen) is output, the display control unit 210-3 analyzes event information (coordinates of a cursor and a state of a button) of a mouse, which is provided by the computer control unit 220-1, and according to a result of the analysis, controls the OSD module 210-4, and updates display setting values, which have been changed, in the memory 210-5.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teaching as in Kim with the teachings as in Charna and Tanaka to replace the physical buttons of Charna as disclosed in Kim. The motivation for doing so would have been to provide a variety of functions including OSD hardware and software in a display device to be controlled by an input unit of a computer connected to the display device through a USB port such that separate buttons on the display device are not needed, and a structure of the display device is simplified (See Kim’s Abstract and par 0051).

Response to Arguments
Applicant’s arguments, see remarks pages 2 – 4, filed 06/06/2022, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) and Claims 1 – 5, 8 – 11 and 13 under 103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the combination of the previously cited art and Kim (US 2003/0227490).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176